Citation Nr: 1208794	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a hypothyroid disorder.

2.  Entitlement to special monthly compensation for loss of use of a vital organ (thyroid gland).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  This case was remanded by the Board in November 2010 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's hypothyroid disorder is controlled by continuous medication.  

2.  There are no special monthly compensation provisions which provide for a payment for loss of use of the thyroid gland.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a hypothyroidism disorder, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).

2.  The criteria for special monthly compensation benefits have not been met.  38 C.F.R. § 3.350 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2005, March 2006, and June 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and the representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to consider the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's claim is based on the assignment of an initial evaluation following an initial award of service connection for hypothyroidism.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for hypothyroidism associated with posttraumatic stress disorder (PTSD) with panic disorder and mild agoraphobia was granted by a May 2006 rating decision and a 10 percent rating was assigned, effective July 1, 2005.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).

In a June 2005 VA outpatient medical report, the Veteran denied experiencing bowel problems and felt very good.  The Veteran's thyroid-stimulating hormone (TSH) level was normal.  The Veteran had no complaints, except for the need to lose weight.  The Veteran was referred to the nutrition clinic for assistance with weight loss.

A July 2005 VA medical examination report stated that the Veteran took daily medication for hypothyroidism.

In a November 2005 VA examination report, the Veteran complained of increased fatigability, and reported the need to lay down at the end of the day.  The Veteran also reported decreased mental focus and clarity.  The Veteran denied neurological or cardiovascular symptoms, but reported experiencing constipation that was felt to be related to other medications.  The Veteran reported weight gain of approximately 10 pounds over the previous 12 months.  On physical examination, the Veteran's thyroid appeared normal without enlargement.  There was no tremor in the Veteran's extremities and there was normal muscle strength.  The Veteran reported that both feet got cold during cold weather.  The Veteran's TSH level was normal.  The diagnosis was hyperthyroidism in 2002 treated with I-131 therapy resulting in hypothyroidism which was presently controlled with medication.

A June 2006 VA endocrinology report stated that the Veteran complained of feeling tired a lot and needing naps in the afternoon.  The Veteran denied heat intolerance or sweats.  The Veteran reported weakness in the knees, ankles, and hands, but no proximal muscle weakness.  On physical examination, the Veteran had central obesity.  The abdomen was soft and bowel sounds were present.  There were no tremors, but the Veteran's deep tendon reflexes had delayed relaxation.  The impression stated that the Veteran did not have any significant symptoms consistent with Cushing's syndrome.  The Veteran was reported to be mildly hypothyroid which may have been contributing to the increased weight gain.

An October 2006 VA outpatient medical report stated that the Veteran had recently had difficulty controlling the TSH levels.  The Veteran reported increasing fatigue and weight gain, but no other symptoms.

In a November 2007 VA outpatient medical report, the Veteran felt that thyroid control was "off."  The Veteran reported feeling increased hunger and had difficulty losing weight.  The Veteran denied heat or cold intolerance, but reported some changes in skin and nails.  Following objective examination, the assessment was concern for thyroid control.  The plan stated that the Veteran's thyroid medication was changed, and the examiner would speak with the Veteran in the future about beginning cholesterol medication and a diet.

An April 2008 VA outpatient medical report stated that the Veteran's TSH levels were very low, and medication would be reduced as a result.

An October 2008 VA outpatient medical report stated that the Veteran's previous TSD level had been abnormal.  The Veteran complained of gaining weight.  The Veteran had difficulty reporting whether or not there was heat or cold intolerance.

In a January 2009 VA outpatient medical report, stated that the Veteran's previous TSH level was normal and that condition had been stable.  The examiner stated that the Veteran's hypothyroid disorder was not the etiology of complaints of weight gain.  The Veteran denied heat or cold intolerance.

A March 2011 VA medical examination stated that the Veteran's claims file had been reviewed.  The Veteran denied all hyperthyroid symptoms and stated that the previous hyperthyroid condition had fully resolved except for the resulting hypothyroid condition.  The Veteran denied any hypertension or blood pressure abnormalities.  The Veteran also denied tremors at rest or with activity, and palpitations.  The Veteran reported experiencing diarrhea which was attributed to a gastrointestinal disorder, but also reported occasional constipation with a very hard stool approximately once per week.  The Veteran reported a weight gain of 40 pounds immediately following radioactive treatment for the hyperthyroid condition in 2003, but that weight had been stable since that time.  The Veteran denied any muscular weakness, but reported experiencing fatigue in the afternoon.  The Veteran reported being independent in all activities of daily living, and arranged schedules to complete them before becoming tired in the afternoon.

On physical examination, there was no thyromegaly, nodules, or other abnormalities of the head, ears, nose, or throat.  The abdomen was soft and obese.  On neurological examination, no abnormalities were noted other than longstanding right ear hearing loss.  Following TSH level testing, the diagnosis was Grave's disease, status post radioactive iodine ablation, with residual secondary hypothyroidism.  The Veteran had a normal TSH level on medication.  The examiner stated that the Veteran had cyclic, predictable fatigue in the afternoon that was of unclear etiology of a pattern that did not fit with hypothyroid-related fatigue.  The examiner concluded that, since the Veteran's TSH level was normal, the fatigue and mild constipation were not due to the hypothyroid condition.  The examiner also noted that there was no evidence that the Veteran experienced muscular weakness or atrophy, and that weight had been stable since the initial weight gain which occurred the year following thyroid treatment.

A March 2011 VA psychiatric examination report was provided to determine whether the Veteran's reported mental sluggishness and mental disturbances were related to a service-connected hypothyroid disorder.  Following an extensive review of the Veteran's claims file, medical history, and reported history, and a neuropsychological evaluation, the diagnoses were PTSD, gender identity disorder, bipolar II disorder, reading disorder, attention deficit/hyperactivity disorder, and borderline personality disorder.  Following a detailed list of the Veteran's psychiatric symptomatology, and the disorders responsible for the symptoms, the examiner concluded that any mental sluggishness or disturbance that was present was not due to Graves' disease.

Hypothyroidism is rated under Diagnostic Code 7903.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).  A 10 percent rating is warranted for fatigability, or; continuous medication required for control.  A 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).

The medical evidence of record shows that the Veteran's hypothyroid disorder is controlled by continuous medication.  While the Veteran has also reported experiencing fatigability, occasional constipation, mental sluggishness, mental disturbance, and weight gain, the medical evidence of record shows that none of those symptoms are related to the Veteran's service-connected hypothyroid disorder.

With regard to the Veteran's weight gain, the medical evidence of record shows that the Veteran gained weight immediately following, and as a result of, hyperthyroid treatment.  However, that weight gain occurred in 2003 and 2004.  Therefore, that weight gain is not representative of the symptomatology of the Veteran's hypothyroid disorder effective July 1, 2005, which is the rating period being considered.  The medical evidence of record shows that the Veteran's weight has been relatively stable from July 1, 2005, to the present.  In May 2005, the Veteran's weight was reported as 165 pounds, and in March 2011 it was reported as 164.5 pounds, demonstrating no overall weight gain over the course of the period on appeal.  In addition, while the June 2006 VA endocrinology report stated that hypothyroid disorder may have been contributing to increased weight gain, at the time of that examination the Veteran's weight was 167.9 pounds, which was relatively close to the average weight throughout the entire period on appeal.  Similarly, while the Veteran also complained of gaining weight in November 2007 and October 2008, weights on those dates were 170.4 and 170.3, respectively.  Such measurements are relatively close to the Veteran's average weight and are consistent with the March 2011 VA medical examination report, which found that the Veteran's weight had been essentially stable since the original weight gain following initial hyperthyroid treatment.  Accordingly, the Board finds that the preponderance of the evidence of record shows that the Veteran's hypothyroid disorder has not resulted in weight gain during the period pertinent to the appeal.

With regard to the Veteran's mental sluggishness and mental disturbance, the medical evidence of record demonstrates that the Veteran has current diagnoses of multiple psychiatric disorders, some of which impact cognitive abilities.  Following extensive examination and testing, the March 2011 VA psychiatric examination report concluded that the Veteran did not have any mental sluggishness or disturbance due to the hypothyroid disorder.  There is no other medical evidence of record that addresses whether the Veteran has mental sluggishness or disturbance which is related to the hypothyroid disorder.  Therefore, the Board finds that the preponderance of the evidence of record shows that the Veteran's hypothyroid disorder has not resulted in mental sluggishness or disturbance during the period pertinent to the appeal.

With regard to the Veteran's fatigability and occasional constipation, the medical evidence of record also shows that those symptoms are not related to the hypothyroid disorder.  The Veteran has reported experiencing fatigue in the afternoon throughout the entire period on appeal.  However, the March 2011 VA medical examination stated the Veteran's fatigue pattern did not fit with that which was typical of hypothyroid-related fatigue.  In addition, the examiner concluded that, due to the presence of the symptoms while the Veteran TSH level was normal, the symptoms were not related to the hypothyroid disorder.  There is no other medical evidence of record that addresses whether the Veteran has fatigability and occasional constipation which are related to the hypothyroid disorder.  Therefore, the Board finds that the preponderance of the evidence of record shows that the Veteran's hypothyroid disorder has not resulted in fatigability or constipation during the period pertinent to the appeal.

Finally, the Veteran reported experiencing cold feet in November 2005.  However, the Veteran denied experiencing cold intolerance in November 2007 and January 2009, and reportedly had difficulty determining if there was cold intolerance in October 2008.  The medical evidence of record does not show that any physical examination has ever found that the Veteran has any cold intolerance or neurological symptoms which are related to the hypothyroid disorder.  Therefore, the Board finds that the preponderance of the evidence of record shows that the Veteran's hypothyroid disorder has not resulted in cold intolerance during the period pertinent to the appeal.

In summary, the Board finds that the preponderance of the evidence of record shows that the Veteran's hypothyroid disorder is predominantly asymptomatic and controlled by continuous medication.  Accordingly, a rating in excess of 10 percent is not warranted under Diagnostic Code 7903.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).

The Board has considered rating the Veteran's service-connected hypothyroidism disability under all appropriate diagnostic codes.  However, the medical evidence of record does not demonstrate that, during the period pertinent to this appeal, the Veteran has ever had hyperthyroidism, toxic or nontoxic adenoma of the thyroid gland, hyperparathyroidism, hypoparathyroidism, or Cushing's syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 7900, 7901, 7902, 7904, 7905, 7907 (2011).  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's hypothyroid disorder under any of those diagnostic codes.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's hypothyroid symptoms, the evidence shows no distinct periods of time during which the hypothyroid symptoms have varied to such an extent that a rating in excess of 10 percent would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disabilities rating for a hypothyroid disorder inadequate.  The Veteran's hypothyroid disorder was rated under 38 C.F.R. § 4.119, Diagnostic Code 7903 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's hypothyroid disorder is controlled by continuous medication.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the rating for the hypothyroid disorder.  A rating in excess of the currently assigned rating is provided for certain manifestations of thyroid disorders, but the medical evidence shows that those manifestations are not present in this case, or are not due to the hypothyroid disorder.  The criteria for a 10 percent rating for the Veteran's hypothyroid disorder reasonably describe the Veteran's disability level and symptomatology and, therefore, the Board finds that the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for a hypothyroid disorder.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

Special Monthly Compensation

The Veteran seeks entitlement to special monthly compensation based on the loss of use of a vital organ, namely the thyroid gland.  Special monthly compensation is payable for multiple disability pictures, where a simple combination of diagnostic code rating has been found to be inadequate.  Those disability pictures are specifically enumerated in the Schedule, and authorize compensation for loss of use of multiple body parts, such as creative organs, eyes, breast tissue, extremities, buttocks, and various senses.  38 C.F.R. § 3.350 (2011).  However, there are no special monthly compensation provisions of any kind which provide for a payment for loss of use of the thyroid gland.  38 C.F.R. § 3.350 (2011).  As the disposition of this claim is based on the law, and not on the facts of the case, the claim for special monthly compensation for loss of use of the thyroid must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An initial rating in excess of 10 percent for a hypothyroid disorder is denied.

Special monthly compensation for loss of use of a vital organ (thyroid gland) is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


